738 N.W.2d 236 (2007)
In re Emerson OLLIE, Minor.
Department of Human Services, f/k/a Family Independence Agency, and Oakland County Prosecutor's Office, Petitioners-Appellees,
v.
Katherine Ollie, a/k/a Katherine Fessler, Respondent-Appellant.
Docket No. 134796. COA No. 269029.
Supreme Court of Michigan.
September 21, 2007.
On order of the Court, the application for leave to appeal the June 14, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.